 



Exhibit 10.2
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
September 4, 2007 between PRG-Schultz International, Inc., a Georgia corporation
(the “Company”), and U.S. Bank National Association, as Trustee (the “Trustee”),
to the Indenture between the Company and the Trustee, dated as of March 17,
2006, as amended or supplemented from time to time, applicable to the 10% Senior
Convertible Notes due 2011 (the “Indenture”).
W I T N E S S E T H:
     WHEREAS, the Company has requested the Trustee to enter into this
Supplemental Indenture for the purpose of amending the Indenture in accordance
with Sections 9.02 and 9.06 of the Indenture, as more particularly described
below; and
     WHEREAS, consents of the Holders of at least a majority in aggregate
principal amount of the Notes (as defined in the Indenture) to the execution of
this Supplemental Indenture, in accordance with Section 9.02 of the Indenture,
have been delivered to the Trustee.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
ARTICLE I
AMENDMENTS TO THE INDENTURE
     Section 1.1 Section 3.01 of the Indenture is amended hereby by deleting the
first paragraph thereof in its entirety and replacing such first paragraph with
the following:
     The Notes are not redeemable unless one of the following has occurred:
(i) payment in full by the Company of the Non-Convertible Notes including
without limitation, accrued but unpaid interest, pre-payment penalties, fees and
other expenses due thereunder or (ii) the issuance by the Company of a
redemption notice for the redemption in full, but not in part, of the
Non-Convertible Notes, so long as such redemption date for the Non-Convertible
Notes is on or prior to the applicable redemption date for the Notes (the
conditions described in clauses (i) and (ii), the “OPTIONAL REDEMPTION
CONDITIONS”). On and after the first date on which either of the Optional
Redemption Conditions has occurred, the Company may, at its option, redeem the
Notes at any time and from time to time (subject to the provisions of
Section 3.02 hereof regarding prior notice to the Trustee), on any date prior to
Stated Maturity, upon notice as set forth in Section 3.04, at a redemption price
of $1,000 per $1,000 principal amount of Notes (the “OPTIONAL REDEMPTION
PRICE”), plus any interest accrued but not paid prior to (but not including) the
Optional Redemption Date.
     Section 1.2 Section 3.02 of the Indenture is hereby amended by deleting the
first sentence thereof in its entirety and replacing such first sentence with
the following:

 



--------------------------------------------------------------------------------



 



     If the Company elects to redeem Notes pursuant to the redemption provisions
of Section 3.01 hereof, it shall notify the Trustee at least 15 days prior but
not more than 60 days prior to the Redemption Date of such intended Redemption
Date, the principal amount of Notes to be redeemed and the CUSIP numbers of the
Notes to be redeemed.
     Section 1.3 Section 3.04 of the Indenture is hereby amended by deleting the
second sentence thereof in its entirety and replacing such second sentence with
the following:
     Subject to Section 3.04 hereof, such notice shall be given not less than 15
nor more than 60 days prior to the Redemption Date for redemption pursuant to
Section 3.01.
ARTICLE II
EFFECTIVE TIME
     The effectiveness of this Supplemental Indenture shall be subject to the
execution and delivery by the parties hereto. Upon the satisfaction of this
condition precedent, this Supplemental Indenture shall become effective without
any further action by any Person as of the date hereof.
ARTICLE III
MISCELLANEOUS PROVISIONS
     Section 3.1 The Indenture, as amended and modified by this Supplemental
Indenture, is in all respects ratified and confirmed; this Supplemental
Indenture shall be deemed part of the Indenture in the manner and to the extent
herein and therein provided; and all the terms, conditions, and provisions of
the Indenture shall remain in full force and effect, as amended and modified
hereby.
     Section 3.2 This Supplemental Indenture shall be deemed to be a contract
made under the laws of the State of New York, and for all purposes shall be
construed in accordance therewith.
     Section 3.3 The recitals herein contained are made by the Company and not
by the Trustee, and the Trustee assumes no responsibility for the correctness
thereof. The Trustee makes no representation as to the validity or sufficiency
of this Supplemental Indenture.
     Section 3.4 This Supplemental Indenture may be executed in any number of
counterparts and by different parties thereto on separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 3.5 Capitalized terms used herein without definition have the
meanings assigned such terms in the Indenture.
[signature page to immediately follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and their respective corporate seals to be
hereunto affixed and attested, all as of the date hereof.

            PRG-SCHULTZ INTERNATIONAL, INC.
      By:   /s/ Peter Limeri       Name:    Peter Limeri      Title:    Chief
Financial Officer and Treasurer        U.S. BANK NATIONAL ASSOCIATION, as
Trustee
      By:   /s/ Paul L. Henderson       Name:    Paul L. Henderson      Title:  
Assistant Vice President     

 